Appeal by defendant from a judgment of the former Court of Special Sessions of the City of New York, Borough of Richmond, rendered May 23, 1962 after trial, convicting him of criminally receiving stolen property as a misdemeanor (Pepal Law, § 1308), and suspending sentence. Judgment reversed on the law and the facts, and information dismissed. The evidence was insufficient to establish the guilt of the defendant beyond a reasonable doubt. Ughetta, Acting! P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.